           Case 2:20-cv-00966-NR Document 316 Filed 08/04/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT,
INC.; et al.,

                  Plaintiffs,

      v.

KATHY BOOCKVAR; et al.,

                  Defendants,
                                               Civil Action No. 2:20-CV-966
     and
                                               Judge J. Nicholas Ranjan
MICHAEL CROSSEY; DWAYNE
THOMAS; IRVIN WEINREICH; BRENDA
WEINREICH; AND THE PENNSYLVANIA
ALLIANCE FOR RETIRED AMERICANS,

                  Intervenor-Defendants.



                 LOCAL RULE 7.1 DISCLOSURE STATEMENT

      Pursuant to LCvR 7.1 of the Western District of Pennsylvania and to enable

Judge and Magistrate Judges to evaluate possible disqualification or recusal, the

undersigned counsel for Michael Crossey, Dwayne Thomas, Irvin Weinreich,

Brenda Weinreich, and the Pennsylvania Alliance for Retired Americans, in the

above captioned action, certifies that there are no parents, subsidiaries and/or

affiliates of said party that have issued shares or debt securities to the public.
        Case 2:20-cv-00966-NR Document 316 Filed 08/04/20 Page 2 of 2




Dated: August 4, 2020                    By: /s/ Justin T. Romano
                                             Justin T. Romano
Marc Erik Elias*                             PA ID No. 307879
Uzoma N. Nkwonta*                            justin@arlawpitt.com
PERKINS COIE LLP                             Marco S. Attisano
700 Thirteenth Street, N.W., Suite 600       PA ID No. 316736
Washington, D.C. 20005-3960                  marco@arlawpitt.com
Telephone: 202.654.6200                      429 Fourth Avenue, Suite 1705
Facsimile: 202.654.6211                      Pittsburgh, PA 15219
melias@perkinscoie.com                       Phone: (412) 336-8622
unkwonta@perkinscoie.com                     Fax: (412) 336-8629

Elise Edlin*                                Adam C. Bonin, PA Bar No. 80929
Torryn Taylor Rodgers*                      (WD PA admission pending)
PERKINS COIE LLP                            The Law Office of Adam C. Bonin
505 Howard Street, Suite 1000               121 S. Broad St., Suite 400
San Francisco, CA 94105-3204                Philadelphia, PA 19107
Telephone: 415.344.7000                     Phone: (267) 242-5014
Facsimile: 415.344.7050                     Facsimile: (215) 827-5300
eedlin@perkinscoie.com                      Email: adam@boninlaw.com
trodgers@perkinscoie.com
                                            Attorneys for Intervenors
*Pro hac vice motions to be filed.
